Citation Nr: 1101125	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to January 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a lumbar spine disability.  In April 2008, June 2009, and 
March 2010, the Board remanded the claim for additional 
development. 


FINDING OF FACT

The Veteran does not have a current diagnosis of any low back 
disability.


CONCLUSION OF LAW

The Veteran's claimed low back disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including arthritis, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service medical records show that in July 2002, the Veteran 
reported to sick call with complaints of longstanding lumbar pain 
that had recently worsened.  Physical examination revealed 
decreased range of motion of the lumbar spine secondary to lumbar 
muscular pain.  He was referred for physical therapy.  Records 
dated in October 2002 show that the Veteran reported receiving 
some relief of his chronic lumbar pain with physical therapy.  
There are no further records of treatment pertaining to the low 
back during active service.  

On VA examination in January 2003, prior to separation from 
service, the Veteran reported experiencing low back pain.  The 
medical history noted that the Veteran's low back pain was 
questionably related to differing leg lengths.  Physical 
examination revealed decreased range of motion with no palpable 
tenderness throughout the back.  There were no neurological 
deficits to the lower extremities.  The diagnosis was muscular 
low back pain which at that stage did not interfere with his 
occupation or daily activities.

The Veteran's service records show complaints of back pain, 
however there is no evidence of trauma or injury to the low back.  
Physical therapy provided him with some relief.  On separation 
examination, the Veteran's low back pain was noted, but no 
diagnosis of a low back disability was provided.  Accordingly, 
although the Veteran complained of low back pain in service, 
absent a diagnosis of a back disability, the Board accordingly 
finds that there was no combination of manifestations sufficient 
to identify a chronic low back disability during service.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is needed to support the 
Veteran's claim for service connection of a low back disability.  
38 C.F.R. § 3.303(b).

The first post-service record related to the Veteran's low back 
pain is a May 2008 VA examination.  At that time, the Veteran 
reported that he had experienced low back pain since the early 
1990s with flare-ups that occurred twice per year and lasting two 
to three days in the lower lumbar area.  He had not had any back 
treatment since he separated from service.  Physical examination 
revealed normal range of motion of the spine.  X-ray examination 
revealed a normal spine.  The diagnosis was lumbago, no 
significant findings.  A review of the claims file did not appear 
to support a diagnosis of a chronic low back condition.  

On August 2008 VA examination, the Veteran reported that at times 
when he was lifting more than one box, he would experience back 
pain.  He also would have to stand at times while working on 
certain aircraft components due to back pain.  Prolonged standing 
caused him to tire easily.  He experienced pain mostly on heavy 
lifting and the pain was knot-like.  After physically examining 
the Veteran, including X-ray examination, the examiner stated 
that there were no objective findings to render a low back 
diagnosis.  X-ray examination demonstrated a straightening of the 
lumbar curvature, but there were no accompanying diagnostic 
findings or functional impairment.  

On August 2010 VA examination, the Veteran reported that he had 
not sought back treatment since separation from service.  He had 
an annual physical examination through his employer and had 
passed each year.  He denied any current low back symptoms.  
After physically examining the Veteran and reviewing the claims 
file, the examiner determined that the Veteran had a resolved 
lumbar strain with no objective residuals or functional 
impairment.  The examiner explained that there were signs of 
muscle pain in service that improved with physical therapy, but 
there was no current objective back disability.  An X-ray 
revealed mild disc space narrowing at the L5-S1 level that had 
not been previously detected, but that finding was of uncertain 
significance and therefore was not determined to rise to the 
level of diagnosis or relate to the in-service back strain.  The 
examiner further concluded that the Veteran's low back pain was 
not related to a leg length discrepancy and therefore did not 
pre-exist his service.

While the Veteran has complained of low back pain, pain is not 
analogous to disability.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Absent 
evidence of a current disability, service connection for a low 
back disability must be denied.  There is no competent medical 
evidence of record that demonstrates the presence of an current 
low back disability other than lumbago, or low back pain, and 
resolved lumbar strain.  Because no low back disability has been 
currently diagnosed, the Board finds that service connection for 
a low back disability is not warranted.

The Board has considered the Veteran's claim that he has a low 
back disability related to his service.  However, as a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997).

The competent evidence of record does not show that the veteran 
has a low back disability.  As the preponderance of the evidence 
is against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in March 2004, May 2005, and 
April 2008; a rating decision in March 2003, a statement of the 
case in June 2004, and supplemental statements of the case in 
April 2005, January 2006, November 2008, and October 2009.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant in the September 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Three 
VA examinations have been obtained in relation to this claim. 
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


